                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



DAVID UPDIKE, on behalf of himself,                        Case No. 6:18-cv-01383-AA
and for all others similarly situated,                      OPINION AND ORDER

             Plaintiffs,

      vs.

lVIARION COUNTY, OREGON,

             Defendant


AIIillN, District Judge:

      Plaintiff David Updike brings this putative class action against defendant

Marion County, alleging two claims: (1) discrimination in violation of Title II of the

Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12132; and (2) discrimination

in violation of section 504 of the Rehabilitation Act of 1973 ("Rehabilitation Act"), 29

U.S.C. § 794. The County has filed a Renewed Motion for Protective Order (doc. 45)

to limit topics for the Rule 30(b)(d) deposition of Marion County. For the following

reasons, the County's motion is GRANTED in part and DENIED in part.




Page 1 - OPINION AND ORDER
                                  BACKGROUND

I.    Rule 30(b)(6) Organizational Depositions

      Rule 30(b)(6) permits a party to name an organization as a deponent. The

party's notice "must describe with reasonable particularity the matters for

examination." Fed. R. Civ. P. 30(b)(6). Then, the named organization must designate

one or more witness, who "must testify about information known or reasonably

available to the organization." Id.

      "In a Rule 30(b)(6) deposition, there is no distinction between the corporate

representative and the corporation. The Rule 30(b)(6) designee does not give their

personal opinion. Rather, they present the corporation's 'position' on the topic. The

designee testifies on behalf of the corporation and thus holds it accountable." Sprint

Commc'ns Co. L.P. v. Theglobe.com, Inc., 236 F.R.D. 524, 527 (D. Kan. 2006)

(quotations marks and footnotes omitted). Under this rule, "companies have a duty

to make a conscientious, good-faith effort to designate knowledgeable persons for

Rule 30(b)(6) depositions and to prepare them to fully and unevasively answer

questions about the designated subject matter." Id. (quotation marks omitted).

      Because Rule 30(b)(6) places substantial responsibilities and burdens on the

responding corporate or organizational party, the Rule itself requires that the party

requesting the deposition "must describe with reasonable particularity the matters

for examination."   As one court has explained, "to allow the Rule to effectively

function, the requesting party must take care to designate, with painstaking

specificity, the particular subject areas that are intended to be questioned, and that




Page 2 - OPINION AND ORDER
are relevant to the issues in dispute." Sprint, 236 F.R.D. at 528 (emphasis added);

see also Lipari u. U.S. Bancorp, N.A., 2008 WL 4642618, at *5 (D. Kan. Oct. 16, 2008).

"Once notified as to the reasonably particularized areas of inquiry, the corporation

then must not only produce such number of persons as will satisfy the request, but

more importantly, prepare them so that they may give complete, knowledgeable and

binding answers on behalf of the corporation." Sprint, 236 F.R.D. at 528 (quotation

marks omitted); see also Memory Integrity, LLC u. Intel Corp., 308 F.R.D. 656, 660-

61 (D. Or. 2015). Thus, for Rule 30(b)(6) to achieve its objectives, both the party

requesting discovery and the party providing discovery must conscientiously and

fairly comply with the demands of the rule.

II.   Factual and P1·ocednral HistOI'.)'

      For this discovery motion, the Court takes as true the following facts alleged

in the complaint. Plaintiff has been deaf his entire life. He relies on American Sign

Language (ASL) to communicate and needs an ASL interpreter to communicate

effectively with people who do not know ASL. \Vithout auxiliary aids, like video

conferencing, teletypewriters, and closed-caption functions, plaintiff cannot use a

standard telephone or understand programs on television.

      Plaintiff served a month-long sentence at the Marion County Jail beginning

June 29, 2018. He alleges that, during his incarceration, he asked for a medical

appointment for a back injury but was not given an appointment, that he repeatedly

tried to use the jail's tclctypewriting machine to call his family and attorney but the

machine did not work and was not repaired despite the hand-written requests he




Page 3 - OPINION AND ORDER
made to conections and civilian staff. Plaintiff also alleges that the County failed to

provide him a private room to meet with his attorney so they could not have an ASL

conversation. He further alleges that the County did not provide plaintiff with ASL

interpreter services when he requested them and the only time he had an ASL

interpreter was at booking.        Plaintiff asserts that he could not effectively

communicate with jail staff, his attorney, medical staff, or other inmates and that he

could not use jail services and programs on an equal basis with hearing inmates.

Plaintiff also asserts that lack of effective communication, lack of telephone access,

and lack of recreational opportunities caused him to feel frustrated, humiliated,

angry, anxious, isolated, and confused and caused a loss of dignity for plaintiff.

      Plaintiff asserts that his experience at Marion County Jail is representative of

the experiences of other deaf inmates. He seeks to represent a class of past and future

deaf inmates.

      Plaintiff filed a complaint alleging violations of the ADA and Rehabilitation

Act on July 28, 2018, while he was still in Marion County Jail. As relevant to this

motion, he sent a Notice of Deposition of Marion County on July 17, 2019. After the

County asked plaintiff to change the date of the deposition, plaintiff sent an Amended

Notice of Deposition for the new date of August 8, 2019. Then, after receiving the

County's objections to some topics in the Amended Notice of Deposition, plaintiff sent

a Second Amended Notice of Deposition. On July 3, 2019, the County protectively

moved for a protective order, asserting objections to some topics in the Second

Amended Notice.




Page 4- OPINION AND ORDER
      Following an August 6, 2019 telephonic status conference on the parties'

dispute, the Court ordered the County to file a renewed motion and the parties to file

simultaneous briefing on the issues. The parties also agreed that they would move

forward with the August 8 deposition, but that plaintiff would not ask questions about

the topics that the County had objected to until the Court ruled on those objections.

                                   DISCUSSION

      Plaintiffs Second Amended Notice of FRCP 30(b)(6) Deposition of Marion

County contains 36 paragraphs that designate or describe specific subject matters for

an organizational deposition of the County. Under Rule 30(b)(6), the County must

provide one or more witnesses to testify on its behalf about the specific subject

matters described in each of the paragraphs. The County seeks a protective order

under Rule 26(c)(l)(D) of the Federal Rules of Civil Procedure and asks this Court to

strike two and limit the scope of two of these paragraphs.

      Rule 26(c)(l)(D) allows any person from whom discovery is sought to move for

a protective order and authorizes the Court, for good cause, to forbid inquiry into

certain matters or limit the scope of disclosure or discovery to certain matters. The

Court will separately address each of the four paragraphs of plaintiffs Second

Amended Notice that are at issue in the County's motion.

I.    County's Motion to Strilie Paragraphs 30 and 36

      A.    Paragraph 30 - Attempts by Other Inmates to Communicate with
            Plaintiff

      In paragraph 30, plaintiff asks the County to designate a witness to testify

about whether the County knows of "any and all attempts by inmates . . . to



Page 5 - OPINION AND ORDER
communicate with Plaintiff in sign language, writing or other means since January

1, 2018." Plaintiff also seeks those individuals' identities, history of confinement at

the jail, and what was said or communicated by the inmates to plaintiff.

      The County argues that it has no way to determine which inmates "attempted

to" communicate with plaintiff and determine what they communicated. The County

asserts that it would have to review inmate files to determine whether there are notes

of other inmate contact with plaintiff.

      Plaintiff responds that the purpose of this request is to determine whether the

County knows about inmates who communicated with plaintiff at the jail and is

intended to avoid surprise at trial. Plaintiff asserts that if the County does not know

of any inmates who tried to communicate with plaintiff, then its witness can say so.

      Paragraph 30, however, goes well beyond what plaintiff describes in his

response and is unreasonably burdensome in the context of Rule 30(b)(b). Further,

because any information about the County's knowledge of other inmates' attempts to

communicate with plaintiff, the identities of those inmates, and the substance of the

communications is in paper records, plaintiff may serve a request under Rule 34 for

the production of relevant records, and if no such records can be located, the County

must provide that response in writing.

      The County's objection to paragraph 30 is well-taken and SUSTAINED.

      B.     Paragraph 36- Other Deaf and Hard of Hearing Inmates

      In paragraph 36, plaintiff seeks testimony about the identity of all deaf and

Hard of Hearing inmates at the jail since January 1, 2016.




Pag·e 6 - OPINION AND ORDER
      The County objects to this request as unduly burdensome and expensive, since

the County does not have a database to identify each deaf or hard of hearing inmate.

The County also argues that the request would intrude on the privacy and security

of third parties. Finally, the County asserts that it has provided information related

to this request in document discovery, which the County contends is more

proportional to the needs of this case.

      The County's objection to paragraph 36 is well-taken and SUSTAINED.

Document discovery under Rule 34 is a more appropriate way for plaintiff to obtain

this information. Plaintiff asserts that the County should be required to list all Deaf

and Hard of Hearing inmates in its custody since January 1, 2016 at its deposition

because the County's limited production failed to provide documents identifying such

inmates. But that is a separate discovery issue, which the Court would be willing to

address at a future status conference and, if necessary, in a motion to compel.

II.   County's Motion to Limit the Scope of Paragraphs 10 and 29

      A.     Paragraph 10- Sheriffs Office Policies and Procedures

      In paragraph 10, plaintiff seeks testimony about the Sheriffs office "policies,

procedures and unwritten procedures in effect since January 1, 2016 that implement

policies regarding" deaf and hard of hearing inmates' access to services "as well as

reasons the policies were put in place, any revisions to the original policies, as well

as how the polices have been carried out since January 1, 2016."

      The County objects to plaintiffs request to provide testimony on the reasons

for the policies and on how the policies have been carried out. The County asserts




Page 7 - OPINION AND ORDER
that those requests are vague, irrelevant, and burdensome. Defendant argues that

"[m]any of the policies were implemented years ago, many are nonspecific to deaf and

[hard of hearing] inmates, and some may have undergone multiple changes."

      The County's objection is SUSTAINED in part and OVERRULED in part. The

County is relieved of its obligation to ensure that the witness designated for

paragraph 10 is prepared to answer questions about any changes or reasons for any

changes made before January 1, 2016. Still, plaintiff may ask the witness what, if

anything, the witness knows about the history, changes, or reasons for policies or

procedures on deaf and hard of hearing inmates' access to services in jail and require

the witness to answer to the best of their knowledge. The County's objection to the

topic of how the policies have been carried out since January 1, 2016 is overruled.

The topic is a reasonable and highly relevant area for inquiry.

      B.     Paragraph 29 - Sheriffs Office Employees and Subcontractor
             Employees

      In paragraph 29, plaintiff seeks testimony about attempts by Sheriffs office

employees and employees of subcontractors who provide inmate services, programs,

or care to communicate with plaintiff since January 1, 2018. Plaintiff also seeks those

individuals' identities, ASL knowledge, experience communicating with deaf and

hard of hearing individuals, role in the jail, and the substance of their

communications.

      The County does not object to providing a witness to testify about its awareness

of its employees' attempts to communicate with plaintiff but does object to plaintiffs

request that the designated witness testify about the background of these individuals



Page 8 - OPINION AND ORDER
and the substance of their communications with plaintiff. The County also objects to

the request to the extent that it requires defendant to interview nonemployees, such

as those providing religious and educational services, to determine their ASL

knowledge, background, role, and substance of communications, which the County

argues would be unduly burdensome. The County asks the Court to limit this request

to county employees.

      The County's objection is SUSTAINED in part and OVERRULED in part.

      The County's request to limit this topic to employees is overruled. The County

explained why preparing a witness to testify about nonemployee backgrounds and

the substance of their communications with defendant would be unduly burdensome

but has not explained why the witness should not have to identify, to the best of the

County's knowledge, non-employees who communicated with plaintiff.

      The County's objection regarding the background of the employees and non-

employees who communicated with plaintiff and the substance of their

communications is sustained. The County produced plaintiffs inmate and medical

files, which show the identities of deputies and healthcare staff who interacted with

plaintiff. The County also responded to interrogatories by identifying deputies who

recalled communicating with plaintiff. Plaintiff can obtain information about these

individuals' backgrounds, how they communicated with plaintiff, and the substance

of those communications by deposing the individuals.




Page 9 - OPINION AND ORDER
                                   CONCLUSION

        The County's Renewed Motion for Protective Order Limiting Topics of the Rule

30(b)(6) Deposition of Marion County (doc. 45) is GRANTED IN PART AND DENIED

IN PART. The County's objections to paragraphs 30 and 36 are sustained. The

County's objections to paragraphs 10 and 29 are sustained in part and overruled in

part.

        IT IS SO ORDERED .
                . '11\t~
        Dated this'~
                  JV day of September 2019.




                                    Ann Aiken
                            United States District Judge




Page 10 - OPINION AND ORDER
